PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Japan Tobacco Inc.
Application No. 16/409,728
Filed: 10 May 2019
For: 4-OXOQUINOLINE COMPOUND AND USE THEREOF AS PHARMACEUTICAL AGENT
:
:
:
:	DECISION ON PETITION
:
:
:



This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

According to the April 20, 2022 Notice of Abandonment, this application was held abandoned for applicant’s failure to timely file a proper reply to the Office letter mailed on April 16, 2021. 

However, the Office finds the application is not abandoned. 

The Office mailed a final Office action on April 16, 2021, which set a three month period for reply. Extensions of time were available under 37 CFR 1.136(a). Contrary to what is asserted in the April 20, 2022 Notice of Abandonment, the Office did receive a timely and proper reply to the April 16, 2021 final Office action. Applicant filed a Notice of Appeal with $840 fee and a petition for a three month extension of time pursuant to 37 CFR 1.136(a) with $1480 fee via credit card on October 15, 2021. The October 15, 2021 Notice of Appeal was filed prior to the extended 6 month deadline for response to the April 16, 2021 final Office action. Thus, the October 15, 2021 reply to the April 16, 2021 final Office action was both proper and timely filed. 

In light of the above discussion, the holding of abandonment is sua sponte withdrawn, and the April 20, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center AU 1625 in order to process the Notice of Appeal, timely filed on October 15, 2021.  The two month period for filing an appeal brief under 37 CFR 41.37, or other appropriate follow-up submission, runs from the mailing date of this decision. Extensions of time are available under 37 CFR 1.136(a).


Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET